Exhibit 10.2

 

[g169581kii001.jpg]

 

June 29, 2011

 

Home Loan Center, Inc.

163 Technology Drive

Irvine, California 92618

 

Attention:  Mr. Rian Furey

 

Re:          Master Repurchase Agreement, dated as of October 30, 2009, between
JPMorgan Chase Bank, N.A., as Buyer, and Home Loan Center, Inc., as Seller and
the related Side Letter of even date therewith

 

Ladies and Gentlemen:

 

This letter (this “Fourth Amendment to Side Letter”) amends, for the fourth
time, the Side Letter dated October 30, 2009 (the “Original Side Letter”) that
was executed concurrently with the captioned Master Repurchase Agreement (as
amended by Letter Agreement dated November 27, 2009, Amendment No. 1 to Master
Repurchase Agreement dated March 11, 2010, Amendment No. 2 to Master Repurchase
Agreement dated March 11, 2010, Amendment No. 3 to Master Repurchase Agreement
dated July 22, 2010, Amendment No. 4 to Master Repurchase Agreement dated
October 29, 2010, Amendment No. 5 to Master Repurchase Agreement dated March 31,
2011, and Amendment No. 6 to Master Repurchase Agreement dated of even date
herewith, collectively, the “Agreement”).  Reference is here made to the
Original Side Letter (as previously amended by that certain Amendment No. 1 to
Side Letter dated March 11, 2010, that certain Second Amendment to Side Letter
dated October 29, 2010, that certain Third Amendment to Side Letter dated March
31, 2011, and as amended hereby, the “Side Letter”) and the Agreement for all
purposes.  Capitalized terms defined in the Side Letter or the Agreement and
used but not defined differently in this Fourth Amendment to Side Letter have
the same meanings here as in the Side Letter and the Agreement.

 

The Seller has requested, and the Buyer has agreed to make certain changes to
the Side Letter.  For good and valuable consideration received by each Party
from the other Party, the receipt and sufficiency of which are hereby
acknowledged, effective as of the date of this Fourth Amendment to Side Letter,
Buyer and Seller hereby amend the Side Letter as follows (paragraphs below are
numbered to correspond to the number of the paragraph in the Original Side
Letter and consequently are sometimes numbered nonsequentially):

 

--------------------------------------------------------------------------------


 

2.                                      Purchase Price.  Paragraph 2 of the Side
Letter is amended in its entirety to read as follows:

 

For purposes of the Agreement and all other Transaction Documents, “Purchase
Price” means, on any date:

 

(a)                                  for any CL Loan except Investor Loans,
ninety-seven percent (97%) of the lowest on that day of its (i) Outstanding
Principal Balance, (ii) Market Value, and (iii) Takeout Value;

 

(b)                                 for any CL Jumbo Loan, ninety-three percent
(93%) of the lowest on that day of its (i) Outstanding Principal Balance, (ii)
Market Value, and (iii) Takeout Value;

 

(d)                                 for any Investor Loan, ninety-five percent
(95%) of the lowest on that day of its (i) Outstanding Principal Balance, (ii)
Market Value, and (iii) its Takeout Value; and

 

(e)                                  for any other Eligible Mortgage Loan,
ninety-five percent (95%) of the lowest on that day of its (i) Outstanding
Principal Balance, (ii) Market Value, and (iii) Takeout Value.

 

4.                                      Margin Percentage.  Paragraph 4 of the
Side Letter is amended in its entirety to read as follows:

 

For purposes of the Agreement and all other Transaction Documents, “Margin
Percentage” means, on any date:

 

(a)                                  for any CL Loan except Investor Loans,
ninety-seven percent (97%);

 

(b)                                 for any Investor Loan, ninety-five percent
(95%);

 

(c)                                  for any CL Jumbo Loan, ninety-three percent
(93%); and

 

(d)                                 for any other Eligible Mortgage Loan
(including Non-CL Loans), ninety-five percent (95%).

 

The Parties hereby ratify and confirm the Agreement and, as further amended
hereby, the Side Letter, to be in full force and effect.

 

Please confirm our mutual agreement as set forth herein and acknowledge receipt
of this Fourth Amendment to Side Letter by executing the enclosed copy of this
letter and returning it to JPMorgan Chase Bank, N.A., 712 Main Street,
9th Floor, Houston, Texas 77002, Attention: Mr. John Greene (email
john.r.greene@jpmchase.com or fax (713) 216-2818).  If you have any questions
concerning this matter, please contact me by email, or by phone at (713)
216-0255.

 

2

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Buyer

 

 

 

 

 

 

 

 

 

By:

/s/ Daniela Aranguren

 

 

 

Daniela Aranguren

 

 

 

Underwriter

 

 

 

 

 

 

CONFIRMED AND ACKNOWLEDGED:

 

 

 

 

 

HOME LOAN CENTER, INC.,

 

 

as Seller

 

 

 

 

 

 

 

 

 

By:

/s/ Rian Furey

 

 

Name:

Rian Furey

 

 

Title:

Senior Vice President

 

 

 

3

--------------------------------------------------------------------------------